788 N.W.2d 433 (2010)
CUMULUS BROADCASTING, LLC, Plaintiff-Appellee,
v.
Mark KEADY a/k/a Jay Deacon, Defendant-Appellant, and
Warren Kluck, Defendant-Appellee.
Docket No. 141209. COA No. 290112.
Supreme Court of Michigan.
September 27, 2010.


*434 Order
On order of the Court, the application for leave to appeal the April 29, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals.